                                      1   ROBERT S. LARSEN, ESQ.
                                          Nevada Bar No. 7785
                                      2   DAVID T. GLUTH, II, ESQ.
                                          Nevada Bar No. 10596
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 So. Fourth Street, Suite 1550
                                      4   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      5   Direct: (702) 577-9316
                                          Facsimile: (702) 255-2858
                                      6   E-Mail: rlarsen@grsm.com
                                                  dgluth@grsm.com
                                      7
                                          Attorneys for Hartridge Homeowners Association
                                      8

                                      9                               UNITED STATES DISTRICT COURT

                                     10                                      DISTRICT OF NEVADA

                                     11   BAYVIEW LOAN SERVICING, LLC; FEDERAL )                  Case No.:   2:16-cv-02825-JAD-NJK
                                          HOME LOAN MORTGAGE CORPORATION,      )
Gordon Rees Scully Mansukhani, LLP




                                     12                                        )
                                                         Plaintiffs,           )                  STIPULATION AND ORDER TO
     300 S. 4th Street, Suite 1550




                                     13                                        )                  EXTEND TIME TO FILE
       Las Vegas, NV 89101




                                          vs.                                  )                  RESPONSES TO PLAINTIFFS’
                                     14                                        )                  MOTION FOR SUMMARY
                                          HARTRIDGE HOMEOWNERS ASSOCIATION; )                     JUDGMENT (ECF No. 62)
                                     15   LAS VEGAS REAL ESTATE STRATEGIC      )
                                          INVESTMENT GROUP, LLC; and ALLIED    )                  (First Request)
                                     16   TRUSTEE SERVICES, INC.               )
                                                                               )
                                     17                  Defendants.           )
                                                                               )
                                     18
                                                  Pursuant to Local Rules IA 6-1 and 7-1, Plaintiffs, Bayview Loan Servicing, LLC, and
                                     19
                                          Federal Home Loan Mortgage Corporation (Plaintiffs) and Defendants Hartridge Homeowners
                                     20

                                     21   Association (Hartridge) and Las Vegas Real Estate Strategic Investment Group, LLC

                                     22   (LVRESIG), by and through their respective attorneys of record, stipulate and jointly move for
                                     23   an Order as follows:
                                     24
                                                  1.     On August 19, 2019, Plaintiffs filed their Motion for Summary Judgment (ECF
                                     25
                                          No. 61).
                                     26
                                                  2.     The current deadline for response or oppositions to the motion is September 9,
                                     27

                                     28   2019.

                                                                                         -1-
                                          1          3.      In order to adequately address the issues in the motion, the parties agree that the

                                          2   deadline to file Responses to Plaintiffs’ Motion for Summary Judgment (ECF No. 61) be
                                          3
                                              extended one week up to and including September 16, 2019.
                                          4
                                                     4.      This is the parties’ first request for extension of this deadline, and it is not
                                          5
                                              intended to cause any delay or prejudice any party. Plaintiffs do not object to the requested
                                          6
                                              objection.
                                          7

                                          8   DATED this 6th day of September, 2019.            DATED this 6th day of September, 2019.

                                          9   AKERMAN, LLP                                      GORDON REES SCULLY MANSUKHANI,
                                                                                                LLP
                                         10   /s/ Jamie K. Combs____________________
                                              Natalie L. Winslow, Esq.                          ___/s/ David T. Gluth______________________
                                         11
                                              Nevada Bar No. 12125                              Robert S. Larsen, Esq.
    Gordon Rees Scully Mansukhani, LLP




                                         12   Jamie K. Combs, Esq.                              Nevada Bar No. 7785
                                              Nevada Bar No. 13088                              David T. Gluth, Esq.
         300 S. 4th Street, Suite 1550




                                         13   1635 Village Center Circle, Suite 200             Nevada Bar No. 10596
           Las Vegas, NV 89101




                                              Las Vegas, Nevada 89134                           300 South 4th Street, Suite 1550
                                         14   Attorneys for Plaintiffs Bayview Loan             Las Vegas, Nevada 89101
                                              Servicing, LLC and Federal Home Loan              Attorneys for Defendant Hartridge Homeowners
                                         15
                                              Mortgage Corporation                              Association
                                         16
                                              DATED this 6th day of September, 2019.
                                         17
                                              LAW OFFICE OF MIKE BEEDE, PLLC
                                         18
                                              _/s/ Michael N. Beede__________________
                                         19
                                              Michael N. Beede, Esq.
                                         20   Nevada Bar No. 13068
                                              James W. Fox, Esq.
                                         21   Nevada Bar No. 13122
                                              2470 St. Rose Pkwy, Suite 307
                                         22   Las Vegas, Nevada 89074
                                         23   Attorneys for Defendant Las Vegas Real
                                              Estate Strategic Investment Group, LLC
                                         24                                                  ORDER

                                         25                                                  IT IS SO ORDERED.

                                         26

                                         27                                                  UNITED
                                                                                             UNITED STATES
                                                                                                     STATESDISTRICT
                                                                                                             DISTRICTCOURT
                                                                                                                       JUDGEJUDGE
                                                                                             Dated: September 6, 2019.
1117115/47233498v.1                      28                                                  DATED:

                                                                                                -2-
